                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF TENNESSEE
                                       NASHVILLE DIVISION

BOARD OF TRUSTEES OF THE SOUTHERN   )
ELECTRICAL RETIREMENT               )
FUND,                               )                        Case No.
                                    )
    Plaintiff,                      )
                                    )
v.                                  )
                                    )
CONSOLIDATED NUCLEAR SECURITY, LLC, )
                                    )
    Defendant.                      )

                                           COMPLAINT

         The Board of Trustees of the Southern Electrical Retirement Fund (“Plaintiff” or

“Board”), complaining of Consolidated Nuclear Security, LLC (“Defendant”) for violating its

obligations under the Employee Retirement Income Security Act (“ERISA”), alleges as follows:

         1.       Plaintiff brings this action pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. §

1132(a)(3), against Defendant for failing to comply with its reporting and contribution

requirements to the Southern Electrical Retirement Fund (“Fund”), in violation of Section 515 of

ERISA, 29 U.S.C. § 1145.

         2.       Plaintiff is a multi-employer, jointly-administered pension plan as defined by

ERISA, 29 U.S.C. § 1002(1) and (2) and LMRA, 29 U.S.C. §186(c)(5).            The Fund is a legal

entity that is empowered to sue and be sued. 29 U.S.C. § 1132(d)(1).      Plaintiff is administered

by third-party administrator Southern Benefit Administrators, Inc. in Goodlettsville, Tennessee.

         3.       Upon information and belief, Defendant is a Delaware limited liability company

headquartered in Oak Ridge, Tennessee.        Defendant manages and operates the Y-12 National




{001125/19708/00495161.DOCX / Ver.1}              1

        Case 3:19-cv-00897 Document 1 Filed 10/10/19 Page 1 of 5 PageID #: 1
Security Complex, a production facility in the National Nuclear Security Administration’s

Nuclear Security Enterprise.

         4.       Jurisdiction is proper based on Sections 502(e), (f) of ERISA, 29 U.S.C. §

1132(e), (f).

         5.       Venue is proper based on Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), as

Plaintiff is administered in this district and Defendant does business in this district.

         6.       The Fund is primarily funded by contributions remitted by multiple participating

employers pursuant to negotiated collective bargaining agreements (“CBA”) with participating

employee organizations.           All principal and income from such contributions and investments is

held and used for the exclusive purpose of providing benefits to participants and beneficiaries of

the Plaintiff Fund after the payment of administrative and other reasonable expenses.

         7.       Defendant is an employer and a party in interest as those terms are defined in

ERISA, 29 U.S.C. §§ 1002(5) and 1002(14)(c), as well as a fiduciary of the Fund for certain

purposes within the meaning of Sections 3(21) and 502 of ERISA, 29 U.S.C. §§ 1002(21).

         8.       Defendant is, and at all times relevant was, a party to a CBA with International

Brotherhood of Electrical Workers Local Union No. 270 (“Union”). Pursuant to the CBA,

Defendant was obligated to make periodic reports to and pay certain contributions to the Fund on

behalf of covered employees.

         9.       As a contributing Employer, Defendant is bound by the provisions of the Trust

Agreement which created the Fund and other governing Fund documents.

         10.      The Fund operates on the basis of an employer self-reporting payment system

whereby participating employers such as Defendant identify those employees for whom




{001125/19708/00495161.DOCX / Ver.1}                 2

        Case 3:19-cv-00897 Document 1 Filed 10/10/19 Page 2 of 5 PageID #: 2
contributions are owed and identify the hours worked by the covered employees.      Based on that

work history, the employers submit reports and make payments to the Fund.

         11.      Pursuant to Section 209 of ERISA, 29 U.S.C. § 1059, signatory employers like

Defendant also have a duty to maintain detailed records regarding the hours worked by its

employees for whom contributions have been and/or are required to be paid into the Fund.

         12.      The Fund undertakes periodic, random payroll audits of a sampling of employers

to ensure accurate self-reporting whereby selected Employers must submit to an audit of their

books and records to determine the accuracy of self-reporting. If an audit discloses a

discrepancy, Defendant will be obligated to pay for the cost of the audit.

         13.      The Board contracts with an independent auditor to perform payroll audits.   The

Fund auditor randomly selected Defendant as one of the Employers subject to audit and

contacted Defendant on multiple occasions in beginning in March 2019 through the present to

obtain the information needed to conduct the audit.

         14.      Pursuant to the CBA, the Trust Agreement and the governing procedures of the

Fund, Defendant is required, inter alia, to permit and cooperate with the Fund in conducting

audits of Defendant’s books and payroll records, and to furnish to the Fund such information,

books, records and reports as are required to complete said audit and thereby ensure compliance

with Defendant’s obligations to the Fund under the terms of the CBA and Trust Agreement.

         15.      Despite due demand by the Board, Defendant has failed and refused to permit and

cooperate in conducting an audit of Defendant’s books and records by the Fund, and/or has failed

and refused to furnish to the Fund’s auditor required information, books, records and reports to

complete said audit.




{001125/19708/00495161.DOCX / Ver.1}              3

        Case 3:19-cv-00897 Document 1 Filed 10/10/19 Page 3 of 5 PageID #: 3
         16.      Accordingly, pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. §1132(a)(3), and

in accordance with the CBA and the Trust Agreement, Plaintiff is entitled to a affirmative relief

compelling Defendant to permit and cooperate in conducting an audit of Defendant’s books and

records by the Fund, and to produce to the Fund’s auditors all books, records and reports as may

be required to conduct a payroll audit, and/or to allow the Fund’s auditors access to Defendant’s

premises to examine said books, records and reports as may be required to conduct the audit.

Plaintiff is additionally entitled to an award of its costs in pursuing this action, including but not

limited its audit fees, costs of litigation, and reasonable attorneys’ fees incurred, as provided by

the CBA, the Trust Agreement and Section 502 of ERISA.

         17.      Upon completion of the audit of the Employer, the Board will amend this

complaint to allege any delinquent contributions the auditors find, or other amounts to which the

Fund is entitled.

         WHEREFORE, Plaintiff requests the following relief:

         (a)      Injunctive relief, pursuant to ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3),

requiring Defendant to submit its books and records for the audit period to the Fund’s auditors;

         (b)      Judgment in favor of Plaintiff and against Defendant in the amount of any

contributions found due in the audit, together with interest, liquidated damages, audit costs,

attorney’s fees, and costs of suit, as required by governing Fund documents and Section

502(g)(2), 29 U.S.C. § 1132(g)(2).      Plaintiff further requests that this Court retain jurisdiction

over the parties and this dispute for purposes entering a money judgment for any amounts shown

by the audit that Defendant owes.

         (c)      Attorney’s fees and costs, as required by governing Fund documents and Section

502(g)(2), 29 U.S.C. § 1132(g)(2); and


{001125/19708/00495161.DOCX / Ver.1}              4

        Case 3:19-cv-00897 Document 1 Filed 10/10/19 Page 4 of 5 PageID #: 4
         (d)      For such further or different legal or equitable relief as the Court may deem

proper or just.

                                                     Respectfully submitted,

                                                      /s/ R. Jan Jennings
                                                     R. Jan Jennings, BPR No. 1536
                                                     Karla M. Campbell, BPR No. 27132
                                                     Branstetter, Stranch & Jennings, PLLC
                                                     The Freedom Center
                                                     223 Rosa L. Parks Avenue, Ste. 200
                                                     Nashville, TN 37203
                                                     Tel.: (615) 254-8801
                                                     Email: janj@bsjfirm.com
                                                             karlac@bsjfirm.com




{001125/19708/00495161.DOCX / Ver.1}            5

        Case 3:19-cv-00897 Document 1 Filed 10/10/19 Page 5 of 5 PageID #: 5
